Humphreys, J. Appellee, a Missouri corporation, instituted this suit in the Pulaski Circuit Court, Third Division, against Jeter Morse, Wesley Morse, J. M. Morse, and S. J. Morse, alleged copartners trading as Morse Bros. Lumber Company, to recover $2,389.89 for lumber sold and delivered to the firm. Service was obtained on Jeter Morse and S. J. Morse. They filed separate answers denying that the several parties sued, including themselves, were copartners trading as Morse Bros. Lumber Company, but on the contrary were stockholders in a de facto corporation by that name; also denying individual liability on account of lumber sold and delivered to the corporation. The cause was submitted upon the pleadings and testimony. At the conclusion of the testimony the court instructed a verdict in favor of appellee for the amount claimed, and upon return of the verdict, rendered judgment in accordance therewith for $2,466.76 against Jeter Morse and S. J. Morse as individuals, from which is this appeal. The record reflects that Jeter Morse, S. J. Morse, Wesley Morse, and J. M. Morse associated themselves together under the name of Morse Bros. Lumber Company for the purpose of conducting a lumber business as a corporation. The concern filed articles of incorporation in 1916 with the clerk of Tell County. The articles of incorporation were not filed with the Secretary of State until July or August of 1921. In the meantime, Morse Bros. Lumber Company conducted a manufacturing wholesale lumber business at Little Bock, Arkansas. Its letters and invoices were signed Morse Bros. Lumber Company, by Jeter Morse, President. The items of ■lumber embraced in the account sued upon were ordered from appellee by letter signed in this way, dated March 8, 1921. The question, squarely presented for determination on this appeal, is whether, under the laws of this State, individuals may associate themselves together for the purpose of organizing a corporation and conduct business in the corporate name before perfecting the incorporation, without rendering themselves individually liable as partners. In the ease of Garnett v. Richardson, 35 Ark. 144, the court ruled they could not. It was said in that case, “appellants could not do business as a corporation until their articles of association were filed in the office of the Secretary of State, as provided by the general act of incorporation. For purchases made by them before then, they were personally liable as partners.” The doctrine announced in this case, although contrary to the apparent, weight of authority, has been approved without extension in the cases of Bank of Midland v. Harris, 114 Ark. 358; Breitzke v. Tucker, 129 Ark. 401, and Wesco Supply Co. v. Smith, 134 Ark. 23. The instant case is ruled by Garnett v. Richardson, supra, as the cases are in substance identical. No error appearing,"the judgment is affirmed.